Citation Nr: 0505072	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  99-00 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for cardiovascular 
disease. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to May 
1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 RO decision that denied service 
connection for hypertension and heart problems.  It should be 
noted that the issue of entitlement to an increased 
evaluation for bronchitis was also for consideration.  
However, in a rating action in September 2003, there was a 
full grant of benefits for this issue.  Therefore, it is no 
longer for consideration.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.

2.  In June 2004, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal concerning the 
issues of entitlement to service connection for hypertension 
and cardiovascular disease.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 2003, the RO assigned a 100 percent disability 
evaluation for service-connected chronic bronchitis under 
38 C.F.R. § 4.97, Diagnostic Code 6600.  

The RO relied on the May 2003 VA examination report in which 
the examiner opined that the veteran did, in fact, have 
bronchitis and that the bronchitis "did bring on his cardiac 
enlargement and his pulmonary hypertension, as was diagnosed 
in the past.  So the bronchitis brought on the pulmonary 
hypertension."  This formed the basis for the grant of the 
100 percent evaluation for the veteran's bronchitis.

In a June 2004 statement, the veteran indicated that since he 
was rated 100 percent disabled, he would like to stop all 
proceedings on his appeal as he felt that to continue was 
unnecessary.  

Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  Only an appellant, or an 
appellant's authorized representative, may withdraw an 
appeal.  An appeal may be withdrawn as to any or all issues 
involved in the appeal.  Except for appeals withdrawn on the 
record at a hearing, appeal withdrawals must be in writing.  
If the appeal involves multiple issues, the withdrawal must 
specify that the appeal is withdrawn in its entirety, or list 
the issue(s) withdrawn from the appeal.  See 38 C.F.R. § 
20.204(c) (2004).

In this case, the veteran's 100 percent rating for chronic 
bronchitis was granted with consideration of his pulmonary 
hypertension and right-sided heart involvement.  As such, the 
RO has recognized the veteran's pulmonary hypertension and it 
has been included in the evaluation for chronic bronchitis 
and, in fact, served as a basis for award of the maximum 
schedular rating.  .  

As indicated above, the veteran has stated that he no longer 
wanted to pursue his appeal and wanted the proceeded stopped.

Given that the veteran has affirmatively withdrawn his appeal 
for service connection for hypertension and cardiovascular 
disease, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review his claim on appeal and dismisses 
it without prejudice.


ORDER

The appeal for service connection for hypertension and 
cardiovascular disease is dismissed.




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


